DETAILED ACTION

Notice of Pre-A/A or A/A Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on January 25, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated September 27, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on January 25, 2022 has been entered. Claims 1, 3, 9, 11, 25, and 27 have been amended. Claims 17–24 were previously cancelled. Claims 2, 4-5, 10, 12-13, 26, and 28 are now cancelled. Claims 29-36 have been newly added. Thus, claims 1, 3, 6–9, 11, 14-16, 25, 27, and 29-36 are pending and rejected for the reasons set forth below.  

Claim Rejections - 35 USC § 112
3. Claims 29, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the radio signal” in the limitation “wherein the radio signal is a near-field communication (NFC) radio signal.” There is insufficient antecedent basis for this limitation in the claim. None of the independent claims that these claims depend upon contain the term “radio signal.” In fact, the latest amendment to the claims filed on January 25, 2022, has removed this term (“radio signal’) from every independent claim. 


Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1, 3, 6–9, 11, 14-16, 25, 27, and 29-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1, 3, 6–9, 11, 14-16, 25, 27, and 29-36 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving placement posture information in response to a payment event and performing facial recognition or other authentication in order to conduct a payment operation by: 
detecting an event wherein the event comprises using an application;
determining whether the application is in a preset application list, wherein the preset application list includes preset applications that are determined based on application type or user setting;
obtaining placement posture information when the application is in the preset application list, providing a position, in reference of a horizontal plane or a vertical plane or relative to a second position of a user
determining whether a tilt angle relative to a first plane based on the placement posture information is in a preset range;
performing facial recognition on the user when the tilt angle is in the preset range; 
performing a second recognition process on the user instead of the facial recognition when the tilt angle is not in the preset range, wherein the second recognition process includes at least one of a fingerprint recognition, an iris recognition, a voiceprint recognition, a digit password recognition, and a pattern password recognition; and
opening the application when the facial recognition or the second recognition process succeeds.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving placement posture information in response to a payment event and performing facial recognition or other authentication in order to conduct a payment operation).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0006] of the specification). 
Independent claims 9 and 25 contain nearly identical limitations to claim 1 so the same analysis applies to those independent claims. Independent claim 9 contains several additional elements such as an “processor” and “memory” which are elements being used to apply the abstract idea of claim 1 in receiving placement posture information in response to a payment event and performing facial recognition authentication in order to conduct a payment operation. 
Dependent claims 3, 6–8, 11, 14-16, 27, and 29-36 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 3, 11, and 27 all recite nearly identical limitations that further define the abstract idea noted in claim 1 as it describes determining that the terminal does not have any stored face image information before the authentication takes places for a user for the carrying out of a payment event. 
Dependent claims 6 and 14 both recite nearly identical limitations that further define the abstract idea noted in claim 1 as they describe adjusting the tilt angle of the terminal in order to get to a preset range to carry out the payment operation. This is the 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Prior Art Not Relied Upon
7. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
YUAN et al. (U.S. Pub. No. 2018/0307819) teaches a method for controlling a terminal in order to conduct a payment operation using an authentication means. 

Response to Arguments
8.  Applicant’s arguments filed on January 25, 2022 have been fully considered.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The Applicant first argues that the claims comprising the present invention “is not related to organizing human activity but to enabling opening an application on the terminal by implementing a user authentication process based on steps performed by components and functions of the terminal” and thus, “are not directed an abstract idea.” (See Applicant’s Arguments, pp. 11, 13). However, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving placement posture information in response to a payment event and performing facial recognition or other authentication in order to conduct a payment operation). Although the invention includes steps for obtaining the proper title angle of a terminal based on placement 
Finally, the Applicant argues that the claims “provide limitations directed to a practical application of an abstract idea” as they “provide an improvement to a technological field.” (See Applicant’s Arguments, p. 13). However, determining a user authentication based a tilt angle being satisfied in a preset range is not an improvement to technology. The Applicant argues that this results in fewer steps for the user. However, the user has to got through the process of positioning the terminal device within a preset range of a title angle in order to then carry out the authentication process. This would result in greater steps for the user compared to traditional methods for authentication and opening an app for payment processing that a user may go through which do not require the specific title angle for a terminal to be within a certain preset range. 
Furthermore, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). No additional hardware that is specialized is being used in the implementation of this invention. Only generic 
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Amit Patel/
Examiner
Art Unit 3696